Title: To Thomas Jefferson from the Commissioners of the Federal District, 14 March 1792
From: Commissioners of the Federal District
To: Jefferson, Thomas


          
            Sir
            George Town March 14th. 1792
          
          Your favour of the 6th. Instant is now before us.—We doubt not but every advantage will be taken of the dismission of Major L’Enfant.—It is to be regretted that his temper made it a necessary measure. As far as our exertions can counter act any ill effects expected from it, they may be relied on. With respect to his compensation we have adopted the Presidents Ideas, in a letter to Mr. Stuart.
          As He has already recieved £225 from us, besides having his Expences of Living here paid, we flatter our selves he will have no cause to complain of having met with an inadequate reward. Inclosed  is a copy of our Letter to the Major.—Tho’ Mr. Ellicott from His conversation with you, has appeared disposed to make some Abatement in his own Wages, so far at least as respects his expences in Living; he has informed us, that his Brothers expect if they return, to have Three Dollars a Day. He Mentions, that they were offered this sum last year, by the Jemessee Company, which is now increased to a Dollar more. Their Wages last Year were Two dollars a Day, and their Expences paid. If they will bear their own expences, it will be more satisfactory to us to give them Three dollars, than to have them on the former terms.—We have accordingly informed Mr. Ellicott, that we would give them this sum, provided they paid their own expences. As it would be particularly unfortunate at this time, to meet with a second disappointment, in those who have been in our employment, we beg you will settle the matter with him. Whatever you do will be confirmed by us.—We shall have no difficulty in dismissing the Action against Mr. Roberdeau. As we consider Him as a misled young Man, we are even disposed to employ him again if he chooses it.
          The President on his return from Charlestown last Summer, mentioned to us an Architect who had been highly recommended to him by some of the first characters in that place. If He still approves of him, and we can be informed of His Name, we will endeavour to engage him. Or will it be best to advertise for a superintendant?
          If you think this most eligible, as there is no time for delay, we request when you advertise for Plans, you will advertise for a Superintendant allso. If you think it necessary to mention his salary, as it must depend much on the talents and Abilities of the person, we shall leave it to be settled by you and the President. The advertisements for plans of the Buildings, having our approbation, are returned for Insertion.—From our conversation with Mr. Ellicott in December last, respecting the time at which a Second sale might take place, he was of opinion it could not be sooner than the end of June.—From the unexpected disappointment we have met with, about the engraved plans, perhaps it would be most eligible now, to defer it till the last of July, to give as much time as possible for their dispersion and free circulation. It appears to us to be important to have the plans of the Buildings at that time for General inspection. If approved of, they will no doubt contribute much to generous bids.—For these reasons, we think the blanks may be filled up with the 20th of July. But as you have the opportunity of conversing with Mr. Ellicott on the Subject, we beg you will fill them up as you may think proper. It would certainly be desireable to have the plans as much sooner as possible, but we apprehend this can not be expected.
          
          We have the satisfaction of Informing you, that we have got a very large quantity of Earth thrown up at the Presidents House, and that we shall soon set in to making bricks.
          The erection of a Bridge over Rock Creek, and turning the Post Road over it, has always appeared to us, as a measure which demanded our earliest attention. As we shall be in immediate want of a Wharf for the landing of Mateirals, we shall set about it as soon as the logs we have contracted for arrive. Our time at present will not permit us to give our ideas more at large on the Several subjects you have suggested.—We shall take the earliest opportunity of adjusting the affair respecting Mr. Carrolls House.—Your ideas concerning the Importation of Germans and Highlanders meet with our approbation; and we shall be glad to Receive from you any plans you may have formed on the Subject, or calculation of the terms on which they can be had.—We hope the great objects which so immediately press on us at present, will be so far forwarded by another Spring, as to give us an opportunity of extending our ideas to many other matters than what at present offer themselves to our contemplation.—We have the honour to be with great respect & esteem, Sir, your Most Obt & very hble Servts,
          
            Dd: Stuart. Danl. Carroll.
          
          
            P.S. Your favor of the 9th. is just break open this after it was seald.
          
        